COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00374-CV


United Food and Commercial               §    From the 352nd District Court
Workers International Union;
Organization United for Respect at
Walmart; North Texas Jobs With           §    of Tarrant County (352-266419-13)
Justice; and Lester Eugene Lantz

v.                                       §    October 27, 2016

Wal-Mart Stores, Inc.; Wal-Mart Real     §    Opinion by Justice Gabriel
Estate Business Trust; Wal-Mart
Realty Company; Wal-Mart Stores
Texas, LLC; Wal-Mart Stores East,
LP; and Sam's East, Inc.

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s summary judgment. Although the trial court

did not abuse its discretion in granting Walmart permanent injunctive relief based

on its claims that were established as a matter of law, the scope of paragraph “c.”

was overly broad so as to prohibit lawful activities within Walmart’s limited

business invitation to the public. Therefore, we modify paragraph “c.” of the

permanent injunction to state that the following conduct is enjoined:
      Entering on Walmart’s private property at any store or facility in the
      State of Texas that is owned or controlled by Wal-Mart Stores, Inc.,
      Wal-Mart Real Estate Business Trust, Wal-Mart Realty Company,
      Wal-Mart Stores Texas, LLC, Wal-Mart Stores East, LP, Sam’s East,
      Inc., or any of their subsidiaries, affiliates, or operating entities for
      any non-shopping, labor-related purpose.

      See Ghidoni v. Stone Oak, Inc., 966 S.W.2d 573, 583 (Tex. App.―San

Antonio 1998, pet. denied) (en banc op. on reh’g) (modifying overly broad

permanent injunction).     As modified, we affirm the trial court’s permanent

injunction. See Tex. R. App. P. 43.2(b).

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.



                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel